                 IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII

KAZUKO A. FRYSINGER,                 )   CIVIL NO. 19-00306 JAO-WRP
                                     )
            Plaintiff,               )   ORDER ADOPTING FINDINGS AND
                                     )   RECOMMENDATION TO DISMISS
      vs.                            )   THIS ACTION WITHOUT PREJUDICE
                                     )
HILTON GRAND VACATIONS               )
CORPORATE,                           )
                                     )
            Defendant.               )
                                     )
                                     )

     ORDER ADOPTING FINDINGS AND RECOMMENDATION TO
          DISMISS THIS ACTION WITHOUT PREJUDICE

      On November 1, 2019, the Magistrate Judge issued a Findings and

Recommendation to Dismiss this Action Without Prejudice (“F&R”). ECF No. 10.

No objections were filed. Therefore, pursuant to 28 U.S.C. § 636(b)(1)(C) and

Local Rule 74.1, the Court HEREBY ADOPTS the F&R.

      IT IS SO ORDERED.

      Dated: Honolulu, Hawai‘i, November 21, 2019.
